STATE OF MICHIGAN

                           COURT OF APPEALS



HEDIJA LIVADIC,                                                    UNPUBLISHED
                                                                   October 17, 2017
               Plaintiff-Appellant/Cross-Appellee,

v                                                                  No. 333109
                                                                   Macomb Circuit Court
WAL-MART STORES, INC.,                                             LC No. 14-003816-NO

               Defendant-Appellee/Cross-
               Appellant.


Before: GLEICHER, P.J., and FORT HOOD and SWARTZLE, JJ.

PER CURIAM.

       In this premises liability and negligence action, plaintiff appeals as of right, and
defendant cross-appeals as of right, the trial court’s order granting defendant’s motion for
summary disposition pursuant to MCR 2.116(C)(10). We affirm.

        Plaintiff slipped on a clothes hanger that was on the floor of one of defendant’s stores,
fell, and was injured. Plaintiff sought compensation for those injuries from defendant under
theories of negligence and premises liability. Defendant moved for summary disposition
pursuant to MCR 2.116(C)(10), arguing that there was no evidence that it had notice, actual or
constructive, of the hanger’s presence on the floor, and that the danger was open and obvious.
The trial court granted defendant’s motion after finding that there was no evidence of notice to
defendant, but did not address the question of whether the danger was open and obvious.

         Plaintiff appeals that decision, arguing that neither ground required summary disposition
in favor of defendant. Defendant cross-appeals, arguing that the danger was open and obvious.
Because we agree with defendant that the danger in question was open and obvious, we affirm
the trial court’s decision, but will not address the issue of notice.

        We review de novo the trial court’s grant of summary disposition. Pace v Edel-
Harrelson, 499 Mich. 1, 5; 878 NW2d 784 (2016). A motion for summary disposition pursuant
to MCR 2.116(C)(10) “tests the factual sufficiency of the complaint.” Joseph v Auto Club Ins
Assoc, 491 Mich. 200, 206; 815 NW2d 412 (2012). “In evaluating a motion for summary
disposition brought under this subsection, a trial court considers affidavits, pleadings,
depositions, admissions, and other evidence submitted by the parties, MCR 2.116(G)(5), in the
light most favorable to the party opposing the motion.” Maiden v Rozwood, 461 Mich. 109, 120;
597 NW2d 817 (1999). Summary disposition is proper where there is no “genuine issue
                                               -1-
regarding any material fact.” Id. We review de novo the applicability of legal doctrines,
including whether a danger was open and obvious. Ghaffari v Turner Constr Co, 473 Mich. 16,
19; 699 NW2d 687 (2005).

       Plaintiff first argues that the open and obvious danger doctrine was not applicable to her
case against defendant because her claim was one for ordinary negligence. We disagree.

        “Michigan law distinguishes between claims arising from ordinary negligence and claims
premised on a condition of the land.” Lymon v Freedland, 314 Mich. App. 746, 756; 887 NW2d
456 (2016) (internal quotation marks and citation omitted). “It is well settled that the gravamen
of an action is determined by reading the complaint as a whole, and by looking beyond mere
procedural labels to determine the exact nature of the claim.” Adams v Adams (On
Reconsideration), 276 Mich. App. 704, 710-711; 742 NW2d 399 (2007). This Court is not bound
by the labels the parties attached to their claims. Jahnke v Allen, 308 Mich. App. 472, 475; 865
NW2d 49 (2014).

        With respect to a premises liability claim, “liability arises solely from the defendant’s
duty as an owner, possessor, or occupier of land.” Buhalis v Trinity Continuing Care Servs, 296
Mich. App. 685, 692; 822 NW2d 254 (2012). Comparatively, “[o]rdinary negligence claims are
grounded on the underlying premise that a person has a duty to conform his or her conduct to an
applicable standard of care when undertaking an activity.” Lymon, 314 Mich. App. at 756. “If the
plaintiff’s injury arose from an allegedly dangerous condition on the land, the action sounds in
premises liability rather than ordinary negligence; this is true even when the plaintiff alleges that
the premises possessor created the condition giving rise to the plaintiff’s injury.” Buhalis, 296
Mich. App. at 692.

       Plaintiff argues that because her claim is based on defendant’s allegedly negligent policy
of overstuffing clothing racks and understaffing the Ladies’ Apparel department, her claim is one
of ordinary negligence to which the open and obvious danger doctrine does not apply. The
gravamen of plaintiff’s claim, however, is that there was a dangerous condition on the
property—specifically, there were hangers on the floor of the store for long periods of time. Just
because plaintiff alleges that it was defendant’s negligence that caused the condition, this does
not mean that the action is one for ordinary negligence rather than premises liability.

        Plaintiff tries to avoid that reasoning by alleging that in Clark v Kmart Corp, 465 Mich.
416, 419; 634 NW2d 347 (2001), the Michigan Supreme Court created an exception to the open
and obvious danger doctrine where the allegation is that a shopkeeper failed to keep its aisles
safe for its customers. This argument is without merit because we are bound to follow this
Court’s decision in Kennedy v Great Atlantic & Pacific Tea Co, 274 Mich. App. 710; 737 NW2d
179 (2007), wherein this Court held that the open and obvious danger doctrine applied to claims
alleging that a shopkeeper failed to keep the aisles of the store safe for its customers.
Accordingly, we conclude that plaintiff’s action is one for premises liability rather than ordinary
negligence.

        Still, “[i]n a premises liability action, a plaintiff must prove the elements of negligence:
(1) the defendant owed the plaintiff a duty, (2) the defendant breached that duty, (3) the breach
was the proximate cause of the plaintiff’s injury, and (4) the plaintiff suffered damages.” Benton

                                                -2-
v Dart Props, Inc, 270 Mich. App. 437, 440; 715 NW2d 335 (2006). It is undisputed that plaintiff
was an invitee to defendant’s store. “In general, a premises possessor owes a duty to an invitee
to exercise reasonable care to protect the invitee from an unreasonable risk of harm caused by a
dangerous condition on the land.” Lugo v Ameritech Corp, Inc, 464 Mich. 512, 516; 629 NW2d
384 (2001).

        In a premises liability context, however, there is “no obligation to warn someone of
dangers that are so obvious and apparent that a person may reasonably be expected to discover
them and protect himself or herself.” Laier v Kitchen, 266 Mich. App. 482, 487; 702 NW2d 199
(2005). “Accordingly, the open and obvious doctrine should not be viewed as some type of
‘exception’ to the duty generally owed invitees, but rather as an integral part of the definition of
that duty.” Lugo, 464 Mich. at 516.

        “Whether a danger is open and obvious depends on whether it is reasonable to expect that
an average person with ordinary intelligence would have discovered it upon casual inspection.”
Hoffner v Lanctoe, 492 Mich. 450, 461; 821 NW2d 88 (2012). When considering whether a
defect is open and obvious, courts must consider the “objective nature of the condition of the
premises at issue.” Lugo, 464 Mich. at 524. In other words, this is an objective, rather than
subjective, standard. See Hoffner, 492 Mich. at 461; see also Lugo, 464 Mich. at 524.

         When viewing the evidence in the light most favorable to plaintiff, the hanger was a
partly-transparent white color and was lying on a white or grey tiled floor when plaintiff slipped
on it. Plaintiff also testified, however, that the hanger did not match the color of the floor and
that when she stood up after falling, she could see the hanger. A witness for plaintiff testified
that, although the hanger was difficult to see from a distance, she could see the hanger when she
approached the scene of the fall.

        This Court’s decision in Kennedy, 274 Mich. App. 710, is instructive. In that case, the
plaintiff slipped and fell on grapes and their residue while in a supermarket. Id. at 713. The
plaintiff argued that “the crushed grape residue was green and brown in color and that the
slipping hazard was therefore inconspicuous against the backdrop of the beige supermarket
floor.” Id. This Court, however, considered testimony from the plaintiff “that the crushed
grapes were readily observable after he slipped and that he and several other people all noticed
the existence of the crushed grapes and grape residue once they actually looked at the floor.” Id.
Therefore, because the plaintiff’s testimony revealed that “he would have noticed the potentially
hazardous condition had he been paying attention,” by law, there was no genuine issue of
material fact “that the hazard posed by the crushed grapes or grape residue was an open and
obvious danger.” Id. at 714.

        This case is legally indistinguishable from Kennedy. In both cases, the injured party
purportedly did not see the danger before slipping and falling. Still, plaintiff in this case, like the
plaintiff in Kennedy, could identify the danger in question once looking at the floor. Moreover,
other witnesses approached the area of the fall and identified the dangerous condition, just as in
Kennedy. Id. at 713. Consequently, like in Kennedy, there is no genuine issue of material fact
here that plaintiff “would have noticed the potentially hazardous condition had [she] been paying
attention.” Id. at 714. In this case, because the danger was open and obvious, defendant had no


                                                 -3-
duty to warn or protect plaintiff from the danger presented by the hanger on the floor. Therefore,
the trial court properly granted summary disposition to defendant under MCR 2.116(C)(10).

       Affirmed.



                                                            /s/ Elizabeth L. Gleicher
                                                            /s/ Karen M. Fort Hood
                                                            /s/ Brock A. Swartzle




                                               -4-